Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I-III , as set forth in the Office action mailed on 15 March 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 6-15, directed to a group no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16-20, directed to a group withdrawn from consideration are not rejoined because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows: 
Please CANCEL claims 16-20

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 1, with particular attention drawn towards the limitations of  “an electrode comprising a top electrode surface, a bottom electrode surface, and an outside lateral electrode surface, the electrode positioned in the first chamber such that the outside lateral electrode surface faces the inside housing surface  across an interface extending between the outside lateral electrode surface of the electrode and the inside housing surface, and a portion of the bottom electrode surface is exposed to the second chamber at the inside opening to the second chamber; and a sealing member disposed between the inside shoulder extending laterally underneath the bottom electrode surface and the interface, and the sealing member isolating the interface from the second chamber,  wherein a lower section of the housing is configured to removably engage with a mounting receptacle which provides an electrical contact to the bottom electrode surface.
The most relevant prior art is deemed to be previously cited Hesketh, Durley, DiNitto, and Peat which fail to disclose the particular imitations. Further Finn (GB 2122354) discloses a ground electrode assembly (Fig. 1) comprising a housing (Fig. 1 #11) comprising a top housing surface (inherent to any housing) a bottom housing surface, an inside housing surface a first 

    PNG
    media_image1.png
    882
    673
    media_image1.png
    Greyscale

 
	an electrode comprising a top electrode surface, a bottom electrode surface, and an outside lateral electrode surface the electrode positioned in the first chamber such that the outside lateral electrode surface faces the inside housing surface across an interface extending between the outside lateral electrode surface of the electrode and the inside housing surface, and a portion 

    PNG
    media_image2.png
    882
    673
    media_image2.png
    Greyscale

	a sealing member disposed between the inside shoulder extending laterally underneath the bottom electrode surface and the interface, and the sealing member isolating the interface from the second chamber (Fig. 1 #14D),
Finn fails to explicitly disclose wherein a lower section of the housing is configured to removably engage with a mounting receptacle which provides an electrical contact to the bottom electrode surface.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/LOUIS J RUFO/Primary Examiner, Art Unit 1795